Citation Nr: 0831669	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  02-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
18 years.

(A claim of service connection for a back disorder and a 
claim for a total disability rating based on individual 
unemployability will be the subjects of a separate decision 
by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In July 2005, the Board remanded the 
issue for additional development.


FINDINGS OF FACT

1.  The veteran's son, R.C.G., was born in October 1977 and 
attained the age of 18 years in October 1995.

2.  R.C.G. is married.


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits have 
not been met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.57 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The veteran's claim for additional compensation for a 
helpless child was filed prior to the enactment of the VCAA.  
Additionally, the RO initially adjudicated the claim prior to 
the enactment of the VCAA.  Although pre-adjudicatory VCAA 
notice was not possible, the United States Court of Appeals 
for Veterans Claims has held that, in cases such as this one, 
the veteran has the right to subsequent content-complying 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Pursuant to the Board's July 2005 remand, 
the veteran and her representative were notified of the 
information and evidence needed to substantiate the veteran's 
claim.  Although the complete notice was not provided until 
after the RO initially adjudicated the veteran's claim, the 
claim was properly re-adjudicated in November 2007, which 
followed the July 2005 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2005 notice letter 
satisfied the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  In this case, the potentially relevant 
evidence concerns the veteran's son, R.C.G., rather than the 
veteran.  The veteran has submitted medical records and 
information regarding R.C.G.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding records 
probative of the claim on appeal that need to be obtained.  
Furthermore, in March 2005, the veteran was afforded the 
opportunity to testify on the matter at a hearing before the 
Board.

II. Analysis

The veteran contends that an additional amount of 
compensation should be paid for her son, R.C.G.  
Specifically, she asserts that he is a helpless child who 
became permanently incapable of self-support by 18 years of 
age.

Certain benefits are payable to a veteran with a child, 
including an additional amount of compensation for a child 
where a veteran is entitled to compensation based on 
disability evaluated as 30 percent or more disabling.  
38 U.S.C.A. § 1115 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.4(b)(2) (2007).

Except as provided, the term child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.57(a) (2007) (emphasis added).

A review of the record reveals that R.C.G. is the natural son 
of the veteran.  He was born in October 1977.  He therefore 
turned 18 years old in October 1995.  The veteran sought 
additional benefits with respect to her son in June 1999.  
This occurred several years after R.C.G. became 18 years old.  
Nevertheless, the veteran believes that her son became 
permanently incapable of self-support before reaching the age 
of 18 years.

The basic standard and conditions which determine permanent 
incapacity for self-support are set forth in 38 C.F.R. 
§ 3.356 (2007).  The regulation states that a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  See generally Dobson v. Brown, 4 Vet. App. 443 
(1993); Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).

With respect to R.C.G., the Board need not address whether 
the veteran's son became permanently incapable of self-
support before reaching the age of 18 years.  This is so 
because R.C.G. does not meet the basic definition of a child, 
and did not meet the definition at the time the veteran filed 
her claim.  R.C.G. is married and he has been married 
throughout the claim process.  Additionally, during the 
veteran's hearing, she confirmed that R.C.G. was married and 
there is no indication in the record that the marriage has 
since been lawfully terminated.

Because R.C.G. is not unmarried, he is not a child as defined 
by the laws and regulations.  See 38 U.S.C.A. § 101(4)(A); 
38 C.F.R. § 3.57(a).  Therefore, the additional question of 
whether R.C.G. became permanently incapable of self-support 
before reaching the age of 18 years is immaterial.  
Consequently, the issue of whether the veteran's son is 
entitled to recognition as a helpless child of the veteran is 
denied as a matter of law.


ORDER

Entitlement to recognition of the veteran's son as a helpless 
child is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


